 


109 HRES 54 IH: Expressing the sense of the House of Representatives regarding anti-Semitism at the United Nations, and for other purposes.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 54 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Ms. Ros-Lehtinen (for herself, Mr. Pence, and Mr. Chabot) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding anti-Semitism at the United Nations, and for other purposes. 
 
Whereas the United Nations Universal Declaration of Human Rights recognizes “the inherent dignity and equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world”; 
Whereas United Nations General Assembly Resolution 3379 (1975) equating Zionism—the national liberation movement of the Jewish people—to racism was the most notorious illustration of anti-Jewish bias at the United Nations; 
Whereas during the 1991 session of the United Nations Commission on Human Rights, the Syrian Ambassador to the United Nations repeated the Damascus blood libel that Jews killed Christian children to use their blood to make Matzoth; 
Whereas on March 11, 1997, the Palestinian representative to the United Nations charged that the Government of Israel had injected 300 Palestinian children with HIV (the human immunodeficiency virus, the pathogen that causes AIDS); 
Whereas despite the repeated interventions of the Governments of Israel and the United States, this modern blood libel stands unchallenged and unrefuted in the United Nations record; 
Whereas Israel is denied full membership in the United Nations system and six of the 10 emergency sessions ever held by the United Nations General Assembly have been devoted to criticisms of and attacks on Israel; 
Whereas the goals of the 2001 United Nations World Conference Against Racism were undermined by hateful anti-Jewish rhetoric and anti-Israel political agendas, prompting both Israel and the United States to withdraw their delegations from the Conference; 
Whereas when Israel successfully targeted Hamas terrorist Abdel Aziz Rantissi with no civilian casualties, Israel was denounced for an extra judicial killing, but when faced with the 2004 report of the United Nations Special Rapporteur on Extra Judicial Executions that detailed the murder of more than 3,000 Brazilian civilians shot at close range by police, the United Nations chose to remain silent; 
Whereas in 2004, the United Nations Secretary-General acknowledged at the first United Nations-sponsored Conference on Anti-Semitism, that: “It is clear that we are witnessing an alarming resurgence of this phenomenon in new forms and manifestations. This time, the world must not—cannot—be silent.”; 
Whereas in 2004, the United Nations General Assembly’s Third Committee for the first time adopted a resolution on religious tolerance that includes condemnation of anti-Semitism and recognized with deep concern the overall rise in instances of intolerance and violence directed against members of many religious communities . . . including . . . anti-Semitism . . . ; and 
Whereas the viciousness with which Israel is attacked and discriminated against at the United Nations should not be allowed to continue unchallenged: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)welcomes recent attempts by the United Nations to address the issue of anti-Semitism;  
(B)calls on the United Nations to officially and publicly condemn anti-Semitic statements in all United Nations meetings and hold accountable United Nations member states that make such statements; and 
(C)strongly urges the United Nations Educational, Scientific and Cultural Organization (UNESCO) to develop and implement education awareness programs about the Holocaust throughout the world as part of an effort to combat the rise in anti-Semitism; and 
(2)it is the sense of the House of Representatives that— 
(A)the President should direct the Secretary of State to include in the Department of State’s annual Country Reports on Human Rights Practices and annual Report on International Religious Freedom information on compliance by the United Nations and its constituent bodies with international human rights treaties and norms relating to anti-Semitism; and 
(B)the President should direct the Secretary of State to use projects funded through the Middle East Partnership Initiative and United States overseas broadcasts to educate Arab and Muslim countries about anti-Semitism, religious intolerance, and incitement to violence. 
 
